Exhibit 4.1 EIGHTH SUPPLEMENTAL INDENTURE (Senior Notes due 2016) THIS EIGHTH SUPPLEMENTAL INDENTURE (this “Eighth Supplemental Indenture”), is dated as of March 19, 2012, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), each of the SUBSIDIARY GUARANTORS listed on Schedule I hereto (collectively, the “Subsidiary Guarantors”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Issuer and the Subsidiary Guarantors have heretofore executed and delivered to the Trustee an Indenture, dated as of December 30, 2005 (as amended and supplemented by the First Supplemental Indenture dated as of January 7, 2010, the Second Supplemental Indenture dated as of January 29, 2010, the Third Supplemental Indenture dated as of February 2, 1010, the Fourth Supplemental Indenture dated as of June 23, 2010, the Fifth Supplemental Indenture dated as of September 2, 2010, the Sixth Supplemental Indenture dated as of January 13, 2011, and the Seventh Supplemental Indenture, dated as of June 10, 2011, the “Indenture”), providing for the issuance of the Issuer’s 7% Senior Notes due 2016 (the “Notes”); WHEREAS, $175,000,000 in aggregate principal amount of the Notes are currently outstanding; WHEREAS,Section 9.02 of the Indenture provides that, with the consent of the Holders of at least a majority in aggregate principal amount of the Notes then outstanding, the Issuer, the Subsidiary Guarantors and the Trustee may enter into an indenture supplemental to the Indenture for the purpose of amending or supplementing the Indenture or the Notes (subject to certain exceptions); WHEREAS, the Issuer desires to enter into, and has requested the Trustee to join with it and the Subsidiary Guarantors in entering into, this Eighth Supplemental Indenture for the purpose of amending the Indenture and the Notes in certain respects as permitted by Section 9.02 of the Indenture; WHEREAS,the Issuer has been soliciting consents to this Eighth Supplemental Indenture upon the terms and subject to the conditions set forth in its Offer to Purchase and Consent Solicitation Statement dated March 5, 2012 and the Consent and Letter of Transmittal (which together, including any amendments, modifications or supplements thereto, constitute the “Tender Offer”); WHEREAS, (a) the Issuer has received the consent of the Holders of at least a majority in aggregate principal amount of the outstanding Notes (excluding any Notes owned by the Issuer or any of its Affiliates), all as certified by an Officers’ Certificate delivered to the Trustee simultaneously with the execution and delivery of this Eighth Supplemental Indenture, (b) the Issuer has delivered to the Trustee simultaneously with the execution and delivery of this Eighth Supplemental Indenture an Officers’ Certificate and Opinion of Counsel relating to this Eighth Supplemental Indenture as contemplated by Section 9.06 of the Indenture and (c) the Issuer and the Subsidiary Guarantors have satisfied all other conditions required under Article Nine of the Indenture to enable the Issuer, the Subsidiary Guarantors and the Trustee to enter into this Eighth Supplemental Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Issuer, the Subsidiary Guarantors and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: ARTICLE I AMENDMENTS TO INDENTURE AND NOTES Section 1.1AMENDMENTS TO ARTICLES THREE, FOUR, FIVE AND SIX OF INDENTURE. (a)The Indenture is hereby amended by deleting the following Sections or clauses of the Indenture and all references and definitions related thereto in their entirety: Section 4.03 (Corporate Existence); Section 4.04 (Payment of Taxes); Section 4.05(b) (Compliance Certificate; Notice of Default); Section 4.06 (Waiver of Stay, Extension or Usury Laws); Section 4.07 (Change of Control); Section 4.08 (Limitations on Additional Indebtedness); Section 4.09 (Limitations on Restricted Payments); Section 4.10 (Maintenance of Total Unencumbered Assets); Section 4.11 (Limitations on Asset Sales); Section 4.12 (Limitations on Transactions with Affiliates); Section 4.13 (Limitations on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries); and Section 4.14 (Limitation on Issuances of Guarantees by Restricted Subsidiaries). All such deleted Sections are replaced with “[Intentionally Omitted].” (b)Clauses (2) and (3) of Section 5.01(a) and clause (2) of Section 5.01(b) (Consolidation, Merger and Sale of Assets), are hereby deleted in their entirety and replaced with “[Intentionally Omitted],” and all references in the Indenture to the clauses so eliminated are deleted in their entirety. (c)Clauses (5), (6), (7) and (8) of Section 6.01 (Events of Default), are hereby deleted in their entirety and replaced with “[Intentionally Omitted],” and all references in the Indenture to the clauses so eliminated are deleted in their entirety. - 2 - (d)The first sentence of the first unnumbered paragraph of Section 3.03 (Notice of Redemption) is hereby deleted in its entirety and replaced with the following: “At least 3 but not more than 25 days before a Redemption Date, the Issuer shall mail a notice of redemption by first class mail, postage prepaid, to each Holder whose Notes are to be redeemed at its registered address (except that a notice issued in connection with a redemption referred to in Section 8.01 may be sent more than 25 days before such Redemption Date).” (e)Section 4.15 (Reports to Holders) of the Indenture is hereby amended by deleting Section 4.15 (Reports to Holders) in its entirety and replacing it with the following: “Section 4.15.Reports to Holders. The Issuer shall comply with the provisions of TIA Section 314(a), as applicable.” Section 1.2AMENDMENTS TO NOTES.The Notes are hereby amended to delete all provisions inconsistent with the amendments to the Indenture effected by this Eighth Supplemental Indenture. ARTICLE II MISCELLANEOUS PROVISIONS Section 2.1CAPITALIZED TERMS.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. Section 2.2INDENTURE.Except as amended hereby, the Indenture and the Notes are in all respects ratified and confirmed and all the terms shall remain in full force and effect. This Eighth Supplemental Indenture shall form a part of the Indenture for all purposes, and every Holder of Notes heretofore or hereafter authenticated and delivered under the Indenture shall be bound hereby and all terms and conditions of both shall be read together as though they constitute a single instrument, except that in the case of conflict the provisions of this Eighth Supplemental Indenture shall control. Section 2.3NEW YORK LAW TO GOVERN.THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS EIGHTH SUPPLEMENTAL INDENTURE. Section 2.4SUCCESSORS.All agreements of the Issuer and the Subsidiary Guarantors in this Eighth Supplemental Indenture and the Notes shall bind their respective successors.All agreements of the Trustee in this Eighth Supplemental Indenture shall bind its successors. Section 2.5COUNTERPARTS.The parties may sign any number of copies of this Eighth Supplemental Indenture.Each signed copy shall be an original, but all of them together shall represent the same agreement. Section 2.6SEVERABILITY.In case any one or more of the provisions in this Eighth Supplemental Indenture or in the Notes shall be held invalid, illegal or unenforceable, in any respect for any reason, the validity, legality and enforceability of any such provision in every other respect and of the remaining provisions shall not in any way be affected or impaired thereby, it being intended that all of the provisions hereof shall be enforceable to the full extent permitted by law. - 3 - Section 2.7THE TRUSTEE.The Trustee accepts the amendments of the Indenture effected by this Eighth Supplemental Indenture and agrees to execute the trust created by the Indenture as hereby amended, but on the terms and conditions set forth in the Indenture, including the terms and provisions defining and limiting the liabilities and responsibilities of the Trustee, which terms and provisions shall in like manner define and limit its liabilities and responsibilities in the performance of the trust created by the Indenture as hereby amended, and without limiting the generality of the foregoing, the Trustee shall not be shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Eighth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Issuer and the Subsidiary Guarantors. Section 2.8EFFECTIVENESS.The provisions of this Eighth Supplemental Indenture shall be effective only upon execution and delivery of this instrument by the parties hereto.Notwithstanding the foregoing sentence, the provisions of this Eighth Supplemental Indenture shall become operative only upon the purchase by the Issuer, pursuant to the Tender Offer, of at least a majority in aggregate principal amount of the outstanding Notes (excluding any Notes owned by the Issuer or any of its Affiliates), with the result that the amendments to the Indenture effected by this Eighth Supplemental Indenture shall be deemed to be revoked retroactive to the date hereof if such purchase shall not occur.The Issuer shall notify the Trustee promptly after the occurrence of such purchase or promptly after the Issuer shall determine that such purchase will not occur. Section 2.9ENDORSEMENT AND CHANGE OF FORM OF NOTES.Any Notes authenticated and delivered after the close of business on the date that this Eighth Supplemental Indenture becomes operative in substitution for Notes then outstanding and all Notes presented or delivered to the Trustee on and after that date for such purpose shall be stamped, imprinted or otherwise legended by the Issuer, with a notation as follows: “Effective as of March 19, 2012, certain restrictive covenants of the Issuer and certain Events of Default have been eliminated or limited, as provided in the Eighth Supplemental Indenture, dated as of March 19, 2012, by and among the Issuer, the Subsidiary Guarantors and the Trustee.Reference is hereby made to such Eighth Supplemental Indenture, copies of which are on file with the Trustee, for a description of the amendments made therein.” Section 2.10EFFECT OF HEADINGS.The Section headings herein are for convenience only and shall not affect the construction hereof. - 4 - IN WITNESS WHEREOF, the parties hereto have caused this Eighth Supplemental Indenture to be duly executed as of the day and year written above. OMEGA HEALTHCARE INVESTORS, INC. By: /s/ C. Taylor Pickett Name: C. Taylor Pickett Title: Chief Executive Officer and President On behalf of each Subsidiary Guarantor named on the attached Schedule I, its sole member, general partner or trustee By: /s/ C. Taylor Pickett Name: C. Taylor Pickett Title: Chief Executive Officer and President U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Paul Henderson Name:Paul Henderson Title: Assistant Vice President - 5 - Schedule I [Eighth Supplemental Indenture (Senior Notes due 2016)] 1. Arizona Lessor - Infinia, Inc. 2. Baldwin Health Center, Inc. 3. Bayside Alabama Healthcare Second, Inc. 4. Bayside Arizona Healthcare Associates, Inc. 5. Bayside Arizona Healthcare Second, Inc. 6. Bayside Colorado Healthcare Associates, Inc. 7. Bayside Colorado Healthcare Second, Inc. 8. Bayside Indiana Healthcare Associates, Inc. 9. Bayside Street II, Inc. Bayside Street, Inc. Canton Health Care Land, Inc. Carnegie Gardens LLC Center Healthcare Associates, Inc. Cherry Street – Skilled Nursing, Inc. Colonial Gardens, LLC Colorado Lessor - Conifer, Inc. Copley Health Center, Inc. CSE Albany LLC CSE Amarillo LLC CSE Anchorage LLC CSE Arden L.P. CSE Augusta LLC CSE Bedford LLC CSE Blountville LLC CSE Bolivar LLC CSE Cambridge LLC CSE Cambridge Realty LLC CSE Camden LLC CSE Canton LLC CSE Casablanca Holdings II LLC CSE Casablanca Holdings LLC CSE Cedar Rapids LLC CSE Centennial Village CSE Chelmsford LLC CSE Chesterton LLC CSE Claremont LLC CSE Corpus North LLC CSE Crane LLC CSE Denver Iliff LLC CSE Denver LLC CSE Douglas LLC CSE Dumas LLC - 6 - CSE Elkton LLC CSE Elkton Realty LLC CSE Fairhaven LLC CSE Fort Wayne LLC CSE Frankston LLC CSE Georgetown LLC CSE Green Bay LLC CSE Hilliard LLC CSE Huntingdon LLC CSE Huntsville LLC CSE Indianapolis-Continental LLC CSE Indianapolis-Greenbriar LLC CSE Jacinto City LLC CSE Jefferson City LLC CSE Jeffersonville-Hillcrest Center LLC CSE Jeffersonville-Jennings House LLC CSE Kerrville LLC CSE King L.P. CSE Kingsport LLC CSE Knightdale L.P. CSE Lake City LLC CSE Lake Worth LLC CSE Lakewood LLC CSE Las Vegas LLC CSE Lawrenceburg LLC CSE Lenoir L.P. CSE Lexington Park LLC CSE Lexington Park Realty LLC CSE Ligonier LLC CSE Live Oak LLC CSE Logansport LLC CSE Lowell LLC CSE Marianna Holdings LLC CSE Memphis LLC CSE Mobile LLC CSE Moore LLC CSE North Carolina Holdings I LLC CSE North Carolina Holdings II LLC CSE Omro LLC CSE Orange Park LLC CSE Orlando-Pinar Terrace Manor LLC CSE Orlando-Terra Vista Rehab LLC CSE Pennsylvania Holdings CSE Piggott LLC CSE Pilot Point LLC CSE Ponca City LLC - 7 - CSE Port St. Lucie LLC CSE Richmond LLC CSE Ripley LLC CSE Ripon LLC CSE Safford LLC CSE Salina LLC CSE Seminole LLC CSE Shawnee LLC CSE Spring Branch LLC CSE Stillwater LLC CSE Taylorsville LLC CSE Texarkana LLC CSE Texas City LLC CSE The Village LLC CSE Upland LLC CSE Walnut Cove L.P. CSE West Point LLC CSE Whitehouse LLC CSE Williamsport LLC CSE Winter Haven LLC CSE Woodfin L.P. CSE Yorktown LLC Dallas – Skilled Nursing, Inc. Delta Investors I, LLC Delta Investors II, LLC Desert Lane LLC Dixon Health Care Center, Inc. Florida Lessor – Crystal Springs, Inc. Florida Lessor – Emerald, Inc. Florida Lessor – Lakeland, Inc. Florida Lessor – Meadowview, Inc. Florida Real Estate Company, LLC Georgia Lessor - Bonterra/Parkview, Inc. Greenbough, LLC Hanover House, Inc. Heritage Texarkana Healthcare Associates, Inc. House of Hanover, Ltd Hutton I Land, Inc. Hutton II Land, Inc. Hutton III Land, Inc. Indiana Lessor – Jeffersonville, Inc. Indiana Lessor – Wellington Manor, Inc. Jefferson Clark, Inc. LAD I Real Estate Company, LLC Lake Park – Skilled Nursing, Inc. Leatherman 90-1, Inc. - 8 - Leatherman Partnership 89-1, Inc. Leatherman Partnership 89-2, Inc. Long Term Care – Michigan, Inc. Long Term Care – North Carolina, Inc. Long Term Care Associates – Illinois, Inc. Long Term Care Associates – Indiana, Inc. Long Term Care Associates – Texas, Inc. Meridian Arms Land, Inc. North Las Vegas LLC NRS Ventures, L.L.C. OHI (Connecticut), Inc. OHI (Florida), Inc. OHI (Illinois), Inc. OHI (Indiana), Inc. OHI (Iowa), Inc. OHI (Kansas), Inc. OHI Asset (CA), LLC OHI Asset (CO), LLC OHI Asset (CT) Lender, LLC OHI Asset (FL) Lender, LLC OHI Asset (FL), LLC OHI Asset (ID), LLC OHI Asset (IL), LLC OHI Asset (IN), LLC OHI Asset (LA), LLC OHI Asset (MD), LLC OHI Asset (MI), LLC OHI Asset (MI/NC), LLC OHI Asset (MO), LLC OHI Asset (OH) Lender, LLC OHI Asset (OH) New Philadelphia, LLC OHI Asset (OH), LLC OHI Asset (PA) Trust OHI Asset (PA), LLC OHI Asset (SMS) Lender, Inc. OHI Asset (TX), LLC OHI Asset CSB LLC OHI Asset CSE – E, LLC OHI Asset CSE – U, LLC OHI Asset Essex (OH), LLC OHI Asset HUD WO, LLC OHI Asset II (CA), LLC OHI Asset II (FL), LLC OHI Asset II (PA) Trust OHI Asset III (PA) Trust OHI Asset IV (PA) Silver Lake Trust - 9 - OHI Asset, LLC OHI of Texas, Inc. OHI Sunshine, Inc. OHI Tennessee, Inc. OHIMA, Inc. Omega (Kansas), Inc. Omega TRS I, Inc. Orange Village Care Center, Inc. OS Leasing Company Panama City Nursing Center LLC Parkview – Skilled Nursing, Inc. Pavillion North Partners, Inc. Pavillion North, LLP Pavillion Nursing Center North, Inc. Pine Texarkana Healthcare Associates, Inc. Reunion Texarkana Healthcare Associates, Inc. San Augustine Healthcare Associates, Inc. Skilled Nursing – Gaston, Inc. Skilled Nursing – Herrin, Inc. Skilled Nursing – Hicksville, Inc. Skilled Nursing – Paris, Inc. Skyler Maitland LLC South Athens Healthcare Associates, Inc. St. Mary’s Properties, Inc. Sterling Acquisition Corp. Sterling Acquisition Corp. II Suwanee, LLC Texas Lessor – Stonegate GP, Inc. Texas Lessor – Stonegate, Limited, Inc. Texas Lessor – Stonegate, LP Texas Lessor – Treemont, Inc. The Suburban Pavilion, Inc. Washington Lessor – Silverdale, Inc. Waxahachie Healthcare Associates, Inc. West Athens Healthcare Associates, Inc. Wilcare, LLC - 10 -
